Exhibit 10.6
 
GREENMAN TECHNOLOGIES, INC.
7 KIMBALL LANE, BUILDING A
LYNNFIELD, MA 01940
 
Account holder's name and address: "I" means the account holder named above. If
there is more than one, "I" means all account holders jointly and each account
holder separately.

 
Date: 11-09-2010
 
Assignment of deposit or share account: For value received, I assign and
transfer to you, and I give you a security interest in the following account(s):
CERTIFICATE #28838 THE AMOUNT OF $300,000.00
 
and any renewals or substitutions. These account(s) will be referred to as the
collateral in the rest of this agreement. The collateral is held with: IOWA
STATE BANK
 
which will be referred to as the depository in the rest of this agreement. The
collateral includes all funds now in the accounts listed plus all additions of
any kind and from any source, made at any time before the release of this
agreement in writing.
 
Secured debt(s): This agreement is made to secure the payment of:
 
 
|_|
all present and future debts, of every kind and description which:

 
 
may now or hereafter owe to you, no matter how or when these debts arise. (We
intend this paragraph to be very broad. For example, "debts" include loans or
credit purchases, made by or transferred to you, as well as debts arising from
any other relationship such as check overdrafts, forgeries, or returned
deposits. These also include debts arising from any capacity [maker, co-maker,
endorser, surety, guarantor].) If more than one person or entity is listed, then
all joint and separate debts of all those listed are secured.
 
 
|X|
the following described debt(s), plus all extensions, renewals, modifications
and substitutions:   NOTE #67777

 
IOWA STATE BANK
5 EAST CALL STREET
ALGONA, IA 50511
 
Secured party's name and address: "You" means the secured party named above,
your successors and assigns.

 
Additional terms: The following terms are also part of this agreement:
(1)
This agreement will last until you release it in writing, and you are not
required to release it until the secured debts are paid in full.

(2)
While this agreement is in effect, neither I nor anyone else (except you, the
secured party) can withdraw all or any part of the collateral.

(3)
No joint owner, beneficiary, surviving spouse or representative of my estate
gets any rights in the collateral in the event of my death or incapacity until
the secured debts are paid in full.

(4)
You have the right to withdraw all or any part of the collateral and apply the
withdrawal toward the payment of the secured debt(s). even if the withdrawal
causes a penalty. If a secured debt is in default you can exercise this right
without any notice to me or my consent (unless such notice or consent is
required by law and cannot be waived). You have the right to sign my name (or
sign your name as my attorney in fact) to exercise the rights given to you in
this agreement.

(5)
I represent and promise that no other person or entity has any rights in the
collateral that have priority over those I am giving you here and that no part
of the collateral is exempt or protected by law from this

(6)
The rights and remedies I am giving you here are in addition to any stated in
any other agreements. If there is more than one debt secured, more than one type
of collateral (including collateral outside of this agreement) or more than one
debtor liable, it is entirely in your discretion as to the order and timing of
remedies you select.

(7)
I neither assume nor am excused from personal liability for any of the secured
debts merely by making this agreement: my personal liability will be determined
by referring to other documents. I do assume personal liability for the
warranties and representations made in this agreement.

(8)
A debt secured by this agreement (whether specifically listed or not) includes
all sums that could possibly be due under the debt.

(9)
I specifically request and direct the depository to honor and accept this
agreement and its terms.

 
Signature(s) of account holder(s): By signing here we accept the terms of this
agreement and acknowledge receipt of a copy.
GREENMAN TECHNOLOGIES, INC.
/s/ Charles E. Coppa 
CHARLES E. COPPA, CHIEF FINANCIAL OFFICER
   

 
 
 

--------------------------------------------------------------------------------

 
 
 
Notice to depository:
 
Date:   11-09-2010
 
To:      IOWA STATE BANK
 
|_| This confirms our oral notice dated:
 
Please take notice of this agreement. Please confirm your receipt of this notice
and your acceptance of its terms by completing the acknowledgement portion and
returning a copy to the secured party.
 
By: JASON WARTICK
 

--------------------------------------------------------------------------------

                                                                          For
the secured party





Acknowledgement by the depository:
 
Date:
 
To:    IOWA STATE BANK
5 EAST CALL STREET
ALGONA, IA 50511
 
We have received your notice of this agreement. We agree that no account holder
or any other person (other than you, the secured party) has any right to make
any withdrawals from the collateral until this agreement is released in writing
by you.
 
By:
 
 

--------------------------------------------------------------------------------

                                                                          For
the secured party





Release by secured party:
 
Date:
 
To:    IOWA STATE BANK
 
This is to advise you that the assignment and security interest in the
collateral described above has been released and the original certificate, or
passbook or other evidence of the collateral (if any) has been returned to the
account holder(s).
 
By:
 
 

--------------------------------------------------------------------------------

                                                                          For
the secured party



© 1989 BANKERS SYSTEMS. INC., ST. CLOUD. MN 56302   (1-800-397-2341)   FORM
M-160   8/17/89
(page 1 of 1)




